Application, pursuant to CPLR article 78, for judgment in the nature of prohibition granted, without costs. A superior court Judge, even when sitting as a local criminal court, has no trial jurisdiction of a violation (CPL 10.30, subd 3). A superior court Judge is limited to preliminary jurisdiction in such a situation (CPL 10.20, subd 2). In our view, a suppression hearing falls within the term trial jurisdiction (see CPL 1.20, subds 24, 25; cf. CPL 170.15, 710.50) which, in the case of a violation, is lodged exclusively in the local criminal court (CPL 10.30, subd 1, par [a]). Therefore, the respondent County Court Judge is without jurisdiction to preside at the hearing to be held on petitioners’ motion to suppress. Mahoney, P. J., Sweeney, Kane, Casey and Weiss, JJ., concur.